EXHIBIT 10.24
May 6, 2008
Citigroup Global Markets Realty Corp.
388 Greenwich Street
New York, New York 10013
Ladies and Gentlemen:
The Borrower has submitted one or more Notices of Warehouse Borrowing on or
after April 30, 2008 but prior to the date of this letter (the “Prior Notices of
Warehouse Borrowing”) pursuant to that certain Warehouse Lending Agreement,
dated as of April 29, 2005 (the “Warehouse Agreement”), among Triad Automobile
Receivables Warehouse Trust, a Delaware statutory trust (the “Borrower”), Triad
Financial Warehouse Special Purpose LLC, a Delaware limited liability company
(the “Seller”), Triad Financial Corporation, a California corporation (“TFC”),
JPMorgan Chase Bank, National Association, a national banking association (the
“Collection Account Bank”), and Citigroup Global Markets Realty Corp., a New
York corporation (the “Lender”). Capitalized terms used herein and not defined
herein shall have the meanings set forth in the Warehouse Agreement.
The undersigned hereby advise you that one or more of the conditions required
for borrowing under Section 4.02 of the Warehouse Agreement cannot be satisfied.
The undersigned hereby acknowledge that the Lender is not required to fund the
Loans requested pursuant to the Prior Notices of Warehouse Borrowing. The
undersigned hereby request a waiver of certain of the conditions precedent under
Section 4.02 of the Warehouse Agreement in connection with any Loans requested
during the period from May 6, 2008 through, and including, June 30, 2008 (the
“Waiver Period”), other than the conditions precedent included in
Section 4.02(a), (b), (c), (d), (e), (f), (h) and (i) of the Warehouse
Agreement. The undersigned hereby request that Lender make Loans to fund Class 1
Eligible Contracts during the Waiver Period at an Advance Rate of 75%, subject
to the provisions of this letter. Borrower agrees that it will submit a true and
correct Notice of Warehouse Borrowing for each Loan requested during the Waiver
Period in the form attached to this letter as Exhibit A, that the amount of each
Loan requested will not exceed an amount equal to an Advance Rate of 75% for the
related Class 1 Eligible Contracts and 0% for the related Class 2 Eligible
Contracts and that the total amount of Loans requested during the Waiver Period
will not exceed $125,000,000. In addition, the undersigned acknowledge and agree
to an Advance Rate Reduction beginning on Thursday, May 8, 2008 to an Advance
Rate of 80.6% for all Class 1 Eligible Contracts and agree to prepay on such day
the Total Warehouse Outstandings by an amount equal to any Borrowing Base
Deficiency (after giving effect to such Advance Rate Reduction). The undersigned
agree that failure to make the prepayment referred to in the preceding sentence
shall automatically terminate any obligation of the Lender under this letter as
of 11:59 p.m. on May 8, 2008. The undersigned further agree to make the
additional changes to the Warehouse Facility referred to on Schedule I.
The execution, delivery and effectiveness of this letter shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Lender under any of the

 



--------------------------------------------------------------------------------



 



Warehouse Agreement or any of the other Loan Documents, nor constitute a waiver
of any provision of the Warehouse Agreement or any of the Loan Documents. The
Warehouse Agreement and each of the other Loan Documents, except to the extent
of the waiver specifically provided above, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.
In the event that the Lender, in its sole discretion, decides to waive the
conditions precedent during the Waiver Period by executing this letter
agreement, the undersigned hereby acknowledge and agree that (i) the Lender is
reserving any and all rights and remedies that it may have under the Warehouse
Agreement, the other Loan Documents and applicable law, including the right to
make no further Loans under the Warehouse Agreement unless all conditions
precedent under Section 4.02 have been satisfied, (ii) no failure or delay on
the part of the Lender in the exercise of any rights and remedies under the
Warehouse Agreement, the other Loan Documents or applicable law shall impair
such rights or remedies or be construed to be a waiver of such rights or
remedies or be construed to waive any Defaults or Events of Default, and
(iii) no single or partial exercise of any such right or remedy shall preclude
other or further exercises thereof or any other rights or remedies.
At its sole cost and without expense to Lender, on demand, each of the
undersigned shall do, execute, acknowledge and deliver all and every such
further acts, agreements, and assurances as Lender shall from time to time
reasonably require for better assuring and confirming unto Lender the agreements
set forth in this letter, including entering into any amendments to the
Warehouse Agreement and the other Loan Documents.

            Very truly yours,


TRIAD FINANCIAL CORPORATION
      By:   /s/ Carl Webb         Name:           Title:        

            TRIAD FINANCIAL WAREHOUSE SPECIAL

PURPOSE LLC
      By:   /s/ Carl Webb         Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

            TRIAD AUTOMOBILE RECEIVABLES WAREHOUSE TRUST
      By:   /s/ Carl Webb         Name:           Title:        

            Agreed and Accepted:

CITIGROUP GLOBAL MARKETS REALTY CORP.
      By:           Name:           Title:        

3



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF NOTICE OF WAREHOUSE BORROWING
[see attached]

 



--------------------------------------------------------------------------------



 



Notice of Warehouse Borrowing
[Date]
Citigroup Global Markets Realty Corp.
390 Greenwich Street
New York, New York 10013
Ladies and Gentlemen:
     In accordance with Section 2.03(a) of that certain Warehouse Lending
Agreement, dated as of April 29, 2005 (as amended, modified or otherwise
supplemented from time to time, the “Agreement”; the terms defined therein being
used herein as defined therein), among Citigroup Global Markets Realty Corp., as
Lender, Triad Financial Corporation, as originator and servicer, Triad Financial
Warehouse Special Purpose LLC, as seller, JPMorgan Chase Bank, National
Association, as collection account bank, and the undersigned, as Borrower, the
undersigned hereby requests a Warehouse Loan in an aggregate principal amount
equal to $___, to be disbursed in the manner provided in the Agreement. Attached
is a schedule setting forth all Contracts to be pledged in connection with the
Borrowing requested hereby, together with all other information required
pursuant to Article IV of the Agreement.
     The undersigned hereby certifies that the following statements are true on
the date hereof:
(A) the representations and warranties contained in Article V of the Agreement
are true and correct;
(B) each representation and warranty contained in Schedule B of the Agreement is
true and correct with respect to each Contract set forth in the attached
schedule hereto;
(C) no Contract set forth in the attached schedule hereto is an Ineligible
Contract;
(D) no Contract set forth in the attached schedule hereto is an Initially
Pledged Additional Contract;
(E) no Default or Event of Default has occurred and is continuing;
(F) each of the conditions precedent to the Borrowing requested hereunder
included in Section 4.02(a), (b), (c), (d), (e), (f), (h) and (i) of the
Agreement has been satisfied;
(G) no Borrowing Base Deficiency exists and no Borrowing Base Deficiency will
exist after giving effect to the Borrowing requested hereunder;
(H) no Supplemental Borrowing Base Deficiency exists;

5



--------------------------------------------------------------------------------



 



(I) neither the debt incurred by Borrower under the Loan Documents pursuant to
this Notice of Warehouse Borrowing nor the Lien upon Borrower’s assets set forth
in Schedule A hereto created under the Loan Documents violates or conflicts
with, or will result in a violation of or conflict under, any covenant,
agreement, representation or warranty under the indenture governing the 11.125%
Senior Notes due 2013 of TFC or any other indenture or agreement of, or binding
upon, TFC or any Affiliate of TFC;
(J) each Form of Contract that meets all applicable Form-of-Contract
Requirements on the date hereof is in compliance with all applicable State and
federal laws, including, without limitation, consumer protection and disclosure
laws;
(K) the Rolling 60-Day Aggregate Total Outstandings as of the last day of the
immediately preceding calendar month was $___; and
(L) the Rolling 60-Day Other Warehouse Facility Aggregate Total Outstandings as
of the last day of the immediately preceding calendar month was $___.

            Very truly yours,


Triad Automobile Receivables Warehouse Trust,
Borrower
      By:           Name:           Title:   1     

 

1   To be signed by Owner Trustee or a Responsible Officer of Administrator.

6